Wait, J.
The plaintiff properly admits that ordinary jerks or lurches in the stopping or starting of an electric street car do not constitute negligence in handling the car, and do not subject the operating company to liability, even though damage to a passenger results. McGann v. Boston Elevated Railway, 199 Mass. 446. She contends, however, that in this case there is evidence of something more than an ordinary jerk or lurch. The conductor had undertaken to stop the car at her stopping place. When she got up to leave the car it was going very fast and gave no indication of stopping where she had requested. She looked at the conductor. As he pulled the bell the car was passing her stopping place. She was shaken up, she lost her balance, and was thrown forward some three feet against the stand of the cash box at the forward end of the car, and then fell backward. The conductor at the end of the car was thrown back against the end as she was falling back. In all this there is nothing to show negligence in stopping the car. Ordinary experience shows that a stop under such circumstances will be hasty and some shaking inevitable. Her characterizations of the circumstances do not show unusual incidents. That "the car seemed all juggling up ”; that "the floor was all shook up and it threw me off my feet ”; that it seemed to her as if the motorman was trying to avoid an accident and stopped so suddenly that it seemed as if the shock went right through her, do not amount to more than similar expressions in other cases which have been held insufficient as evidence of something beyond an ordinary jerk or lurch in the car’s progress. Craig v. Boston Elevated Railway, 207 Mass. 548. Anderson v. Boston Elevated Railway, 220 Mass. 28. Stevens v. Boston *19Elevated Railway, 199 Mass. 471, 475. Convery v. Eastern Massachusetts Street Railway, 252 Mass. 418, 420.
The case is governed by decisions like Anderson v. Boston Elevated Railway, supra, rather than by those like Griffin v. Springfield Street Railway, 219 Mass. 55.
The verdict for the defendant was ordered rightly. The order must be

Judgment on the verdict.